DETAILED ACTION
Applicant’s response, filed September 21, 2022, is fully acknowledged by the Examiner. The following is a complete response to the September 21, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species C (claims 1, 3-5 and 8-13) in the reply filed on September 21, 2022 is acknowledged.  The traversal is on the grounds that operation nexus of the various embodiments would result in there not being a serious search burden in order to search the identified embodiments together (page 2, Election of Species Section, First Paragraph). Applicant further alleges on pages 2-3 that “the substantial interrelationship among the embodiments of A, B, and C is such that the search required for the elected Species … necessarily includes and/or overlaps with the search required for the alternate configurations”.  
This is not found persuasive because the Examiner, at this time, remains of the position that the distinct species indicated in Species A-C of the excising hook, the first excising clamp arrangement, and the second excising clamp arrangement do indeed possess divergent subject matter due to their different distal end effector arrangements (i.e. clamp vs. hook) as well as have different proximal end arrangements for manipulating the end effector. 
Further, while Applicant contends that there is not a serious burden on the Examiner to conduct a single search that encompasses all of Species A-C given that these embodiments are alleged to be closely related and have a substantial interrelationship with one another, the Examiner is of the position that each of these differing embodiments would require divergent search strategies. Such would include the searching of hook devices versus clamping device in at least the A61B17, A61B2017, A61B18 and A61B18 CPC groupings in addition to searching in the A61F6/206 area for vasectomy devices/methods with a clamping device. Further, the search would not only be solely contained to either a hook or clamp-type device in combination with a vasectomy device and would, rather, require searching in areas outside of only vasectomy related prior art. Thus, it is for at least the reasoning set forth above that the requirement is still deemed proper and is therefore made FINAL.
In view of the above rationale, claims 1, 3-5 and 8-13 stand as drawn to elected SPECIES C with claims 2, 6, 7 and 14 being withdrawn as directed to non-elected SPECIES A and B.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitations of “tightly closing” and “activating” therein. These limitations are contained within their own wherein statement. It is, therefore, the Examiner’s position that these recitations are method-like languages in an apparatus claim. These recitations render the scope of the claim as indefinite because it would be unclear when infringement of the claim would occur. Specifically, it is unclear if infringement would occur when a bipolar coagulating device capable of performing the “tightly closing” and “activating” steps is provided, or only once the bipolar coagulating device is actively performing the claimed steps. The Examiner respectfully suggests that Applicant utilize functional recitations such as “said coagulating jaws are configured to tightly close about …” and “said bipolar devices is configured to be activated so as to serve to …” to correct the issue. Claims 3-5 are rejected due to their dependency on claim 1. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pannell et al. (US Pat. Pub. 2008/0105265 A1).
Regarding claim 1, Pannell provides for a bipolar coagulating device for excising a length of vas deferens, wherein said bipolar device comprises of: a.) a proximal handle portion that defines a longitudinal axis of the device (one of member 104  and 152 defining a longitudinal axis as in the annotated figure below) and b.) a distal clamping portion characterized by a pair of opposingly-faced, upper and lower coagulating jaws (jaws at 114 and 162), wherein each of said jaws is (i) movable between open and closed positions (see figures 12 and 14 showing the closed and opened positions respectively), and (ii) provided with mating inner edges, whereby, when said jaws are in the closed position and viewed in a plan view, said inner edges engage to define an interior perimeter (inners edges of the u-shaped structure of each of 114 and 162) comprised of (1) a central slot that is angularly offset from said longitudinal axis (see the annotated figure below showing the slot; such would be angularly offset from the longitudinal axis given that it is not located on the longitudinal axis defined by a longitudinal axis defined through one of 104 or 152) and (2) a lateral opening sized to permit said distal clamping portion to be positioned around a tissue-capturing distal end of a surgical instrument that retains an isolated length of vas deferens (the distal clamping portion including 114 and 162 is capable of being positioned around tissue as claimed). Pannell further provides that the coagulating jaws are configured to tightly close about the tissue-capturing distal end of said surgical instrument so as to define (i) a first area of clamped vas tissue disposed between said closed coagulating jaws and (ii) a second area of vas tissue that includes said length of vas deferens isolated by the tissue-capturing distal end of said surgical instrument. The Examiner notes that the preceding limitation is taken as a functional recitation of the intended use of the device wherein such  must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Examiner is of the position that the jaws of Pannell of readily capable of performing such function via their inherent structure, and with Pannell (in this instance) specifically providing for such use as in figure. Pannell also teaches that the bipolar device is configured to be activated to coagulate said first area of clamped vas tissue. Again, this is a functional recitation of the intended use of the device. The electrically conductive jaws 114/162 of Pannell as in at least [0020] and [0022] readily provides for the capability to deliver such energy.

    PNG
    media_image1.png
    724
    1245
    media_image1.png
    Greyscale

	Regarding claim 3, Pannell provides that the central slot is offset from the longitudinal axis of the device by about 45 degrees (via the defining of the longitudinal axis as above, the central slot would be offset by an angle of about 45 degrees in view of the annotated drawing).
Regarding claims 4 and 5, Pannell provides that the upper and lower coagulating jaws are arcuate in shape that comprise mirror-image U-shaped curves (114 and 162  shaped as in the figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell et al. (US Pat. Pub. 2008/0105265 A1) further in view of Yoon (US Pat. No. 5,797,958).
	Regarding claim 8, Pannell provides for a vasectomy kit comprising a bipolar coagulating device (100) and an excising clamp (300) configured for coordinated use in performing a vasectomy (the kit of Pannell is readily capable of performing the intended use of performing a vasectomy. 
With respect to the various functional recitations in portions (a)-(d) with respect to a length of vas deferens, the Examiner is of the position that such are functional recitations of the intended use of the vasectomy kits including the bipolar coagulating device and the excising clamp. It is well established that a functional recitation of the intended use of the device must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the Examiner is of the position that the device and clamp of Pannell would readily be capable of performing each of the claimed functions in a) – d). For the sake of completeness, the Examiner notes that Pannell is specifically disclosed as for performing a vasectomy with a bipolar device and excising clamp thereby being particularly suited for being capable of performing a) – d). 
Pannell further provides that the excising clamp is formed of a suitable dielectric material (see [0093]) and is comprised of a pair hinged arms defining the longitudinal axis of the clamp that are connected by a pivot point (members 302 and 304 with pivot 306), wherein each hinged arm is provided with coordinating finger grips at its respective proximal ends (310) and coordinating tissue-gripping portions at its respective distal ends (314), said proximal ends are connected by a ratchet and pawl mechanism that retains said tissue gripping jaws in a closed, clamped configuration (at 320). 
Pannell also discloses that the bipolar coagulating device is comprised of a proximal handle portion that defines a longitudinal axis of the device (one of member 104  and 152 defining a longitudinal axis as in the annotated figure below) and a distal clamping portion characterized by a pair of opposingly-faced, upper and lower coagulating jaws (jaws at 114 and 162), wherein each of said jaws is (i) movable between open and closed positions (see figures 12 and 14 showing the closed and opened positions respectively) and (ii) provided with mating inner edges, whereby, when said jaws are in the closed position and viewed in plan view, said inner edges engage to define an interior perimeter (inners edges of the u-shaped structure of each of 114 and 162) comprised of (1) a central slot that is angularly offset from said longitudinal axis (see the annotated figure above showing the slot; such would be angularly offset from the longitudinal axis given that it is not located on the longitudinal axis defined by a longitudinal axis defined through one of 104 or 152) and (2) a lateral opening sized to permit said upper and lower coagulating jaws to be positioned around the coordinating tissue-gripping distal portions of said excising clamp (the distal clamping portion including 114 and 162 is capable of being positioned around tissue as claimed).
While Pannell contemplates the excision of tissue (see [0094]-[0096] with [0096] contemplating a device for tissue removal), Pannell fails to specifically contemplate the use of the tissue-gripping portions of the excising clamp are provided with perimetral cutting edges suitably sharpened so an to permit excision of scrotal tissue. Yoon discloses a similar tissue clamping device as that of Pannell and specifically provides for tissue-gripping portions of an excising clamp (see figures 12-17 with the portions of the jaws) wherein the portions are provided with perimetral cutting edges suitably sharpened so as to permit excision of scrotal tissue (see col. 7; 24 – col. 8; 6 providing for cutting members at 486/586/686/786/886/986 and 488/588/688/788/888/988). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized an end effector arrangement as in Yoon in place of the end effector arrangement of the clamp of Pannell to provide for a single device in the form of an excising clamp that provides for both non-cutting grasping as well as excision of a desired tissue portion. Such would reduce the number of tools required to perform the treatment contemplated in [0096] of Pannell while still providing the capability to remove tissue as contemplated in Pannell. 
	Regarding claim 9, in view of the combination with Yoon above, the coordinating tissue gripping portions of the combined excising clamp would further comprise a pair of mating semi-circular jaws that together circumscribe a small eyelet through which a vas duct may be threaded (see figure 12 of Yoon with the eyelet formed by the semicircles at 404/406).
	Regarding claim 10, in view of the combination with Yoon in the rejection of claim 8 above, the combined tissue-gripping portions of the excising clamp are defined by two parallel, planar, and laterally opposed upper and lower portions (upper and lower surfaces along 486/488 as in figure 12), each of which is provided with a distal-most vertically opposed upper and lower portion that is perpendicular to the longitudinal axis of the excising clamp (vertical portions along the semi-circles 404/406 of the sides of each portion as in figure 12), further wherein said upper and lower laterally opposed portions comprise symmetrical mirror images and likewise (as in figure 12), said upper and lower vertically opposed portions are symmetrically disposed, whereby pivoting the hinged arms brings the upper and lower vertically opposed portions into contact, such that their respective terminal surfaces come into contact to form a sharp cutting edge (again, see the functional relationship and disposition as in figure 12).
Regarding claim 11, in view of the combination in the rejections of claims 8 and 10 above, Yoon further provides that the respective terminal surfaces and corresponding cutting edges are planar (via the planar surfaces as in figure 12).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pannell et al. (US Pat. Pub. 2008/0105265 A1) in view of Yoon (US Pat. No. 5,797,958) as applied to claim 10 above, and further in view of Emstad (US Pat. Pub. 2008/0077156 A1).
Regarding claims 12 and 13, while Yoon provides that the combined device can have patterns at 480/482 with patterns having a number of disclosed shapes/arrangements (see col. 8; 23-28), Yoon fails to provide for the specific use of mirror-image serrated or complementary serrated surfaces. Emstad provides for the use of complimentary or mirror-image arrangements for jaws of a surface device (see [0033]). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize either a complimentary or mirror-image serrated surface for the terminal surfaces and cutting edges of the combined device of Pannell and Yoon. Yoon already contemplates the use of a number of non-limiting patterns on the surfaces with serrated surfaces representing one of a known number of arrangements to provide for a texture to a grasping surface that would work equally well as other discussed textures such as a diamond-like pattern. Further, Emstad readily provides that the use of complimentary or mirror-image arrangements for surfaces of a clamping device are known options in the art that would work equally as well as one another to provide for grasping of material therebetween.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794